

Exhibit 10.1
THIS LICENSE AGREEMENT is made and entered into as of this 13 day of September,
2005, by and between the MEDICAL COLLEGE OF GEORGIA RESEARCH INSTITUTE, INC., a
nonprofit Georgia corporation with offices located in the Medical College of
Georgia, 1462 Laney Walker Blvd, Room CA-2125, Augusta, Georgia 30912-4810
(hereinafter referred to as “MCGRI”) and NEWLINK GENETICS CORPORATION, a
Delaware corporation with corporate headquarters located at 2901 South Loop
Drive Suite 3900, Ames, Iowa 50010 (hereinafter referred to as “LICENSEE”).
WITNESSETH
WHEREAS, the Medical College of Georgia Research Institute (MCGRI) is the
assignee of all right, title, and interest in inventions developed by employees
of The Medical College of Georgia (MCG) and is responsible for the protection
and commercial development of such inventions; and
WHEREAS, David Munn, Andrew Mellor and Stephen Peiper, during the course of
his/her/their employment by the Medical College of Georgia (MCG), developed
certain inventions (MCG Case #’s 007-98, 007-98-Div 1, 007-98-Div 2, 011-98,
011-02, 003-03, 009-03) as more fully defined in Exhibit A; and
WHEREAS, MCGRI wants to have the inventions further developed and made available
in commerce for use by the public; and
WHEREAS, LICENSEE represents that it has the necessary expertise and resources
to fully develop and commercialize the inventions; and
WHEREAS, LICENSEE wishes to obtain certain rights to pursue the development and
commercialization of the inventions; and
WHEREAS, MCGRI wishes to grant LICENSEE such rights in accordance with the terms
and conditions of this Agreement.
NOW, THEREFORE, for and in consideration of the mutual covenants and the
premises herein contained, the parties, intending to be legally bound, hereby
agree as follows.
ARTICLE 1. DEFINITIONS
The following terms as used herein shall have the following meaning:
1.1 “Affiliate” shall mean, with respect to Licensee, a person, corporation or
other entity that, directly or indirectly, through one or more intermediaries,
controls, is controlled by or is under common control with Licensee. For the
purposes of this definition, “control” means the direct or indirect ownership of
at least twenty percent (20%) of the outstanding voting securities of the
controlled entity.




--------------------------------------------------------------------------------



1.2 “Agreement” or “License Agreement” shall mean this Agreement, including all
Exhibits attached to this Agreement.
1.3  “Field of Use” means any and all medical applications, including without
limitation, prevention, diagnostics, and therapy, including action as an
adjuvant.
1.4 “Improvement” shall mean any invention, that is conceived or reduced to
practice in the laboratory of any Inventor (or of his/their collaborators), that
relates to an invention claimed in or covered by the Licensed Patents or which
is a modification of the inventions claimed in or covered by the Licensed
Patents.
1.5 “Indemnitees” shall mean MCGRI, MCGRI’s officers and directors, MCG, MCG’s
employees, and the Inventors, and their heirs, executors, administrators, and
legal representatives.
1.6 “Inventors” shall mean David Munn, Andrew Mellor and/or Stephen Peiper, as
applicable with respect to each Licensed Patent.
1.7 “License Agreement Year” shall mean the period from July 1 through June 30
of each year during the term of this Agreement.
1.8 “Licensed Patents” shall mean the patent applications and patents identified
in EXHIBIT A hereof and any patent applications controlled by MCGRI that claim
Improvements, together with all divisionals, continuations,
continuations-in-part (to the extent directed to the subject matter specifically
described in such patent applications and patents), reissues, and foreign
counterparts of such applications or patents.
1.9 “Licensed Product(s)” shall mean any process, service, or product, the
manufacture, use, or sale of which is covered by a Valid Claim or incorporates
or uses any Licensed Technology.
1.10 “Licensed Technology” shall mean all information and materials proprietary
to MCGRI, including designs, technical information, know how, knowledge, data,
specifications, test results and other information relating to the Licensed
Patents and disclosed by MCGRI to LICENSEE on the date of this Agreement or
during the term hereof on an exclusive, confidential basis and which is not
available from another source.
1.11 “Licensed Territory” means worldwide.
1.12 “Net Selling Price” of Licensed Products shall mean the gross revenues
received by Licensee or its Affiliate from a purchaser of a Licensed Product
that is not a Sublicensee of Licensee or its Affiliate (unless such Sublicensee
is the end user of such Licensed Product, in which case the amount received
therefore shall be deemed to be the amount that would be billed to a third party
end user in an arm’s-length transaction) including, if applicable, the value of
all properties and services received in consideration of a Sale of Licensed
Products, less the following items, as allocable to such Licensed Product (if
not previously deducted from the amount invoiced): (i) trade discounts, credits
or allowances; (ii) credits or allowances additionally granted upon returns,
rejections or recalls; (iii) freight, shipping and insurance charges; (iv)
taxes, duties or other governmental tariffs (other than income taxes); and (v)
government mandated rebates. Where a Sale is deemed consummated by a gift, use,
or other disposition




--------------------------------------------------------------------------------



of Licensed Products for other than a selling price stated in cash, the term
“Net Selling Price” shall mean the average gross selling price billed by
LICENSEE in consideration of the Sale of comparable Licensed Products during the
three (3) month period immediately preceding such Sale, without reduction of any
kind; provided, however, that transfers and use of Licensed Products in clinical
trials or for promotional or sampling purposes shall not be considered in
determining Net Selling Price.
If the Licensed Products are Sold in combination with one or more other products
or services which are not Licensed Products, Net Selling Price for such
combination products will be calculated on a country-by-country basis by
multiplying actual net selling price of such combination products by the
fraction A/(A+B) where A is the average invoice price during the period of the
Licensed Product when Sold separately, and B is the average invoice price of any
other product(s) or services in the combination when Sold separately by
Licensee. If the products or services in the combination that are not Licensed
Products are not Sold separately by Licensee, Net Selling Price shall be
calculated by multiplying actual net selling price of such combination products
by the fraction A/C where A is the average invoice price of the Licensed Product
when Sold separately and C is the average invoice price of the combination
product. If neither the Licensed Product nor the combination product is Sold
separately by Licensee, then Net Selling Price for royalty purposes hereunder
for Sales of such combination product shall be determined by multiplying the Net
Selling Price (calculated in the manner described above) of such combination
product by a fraction, determined by mutual agreement of the parties, that
reflects the relative contribution in value that the Licensed Product included
in the combination product makes to the total value of such combination product.
1.13 “Sale” or “Sold” shall mean the sale, transfer, exchange, or other
disposition of Licensed Products for value to a party other than LICENSEE or its
Affiliate. Sales of Licensed Products shall be deemed consummated upon the first
to occur of: (a) receipt of payment from the purchaser; or (b) if otherwise
transferred, exchanged, or disposed of for consideration other than cash whether
by gift or otherwise when such transfer, exchange, gift, or other disposition
occurs.
1.14 “MCG” shall mean The Medical College of Georgia.
1.15 “Sublicensee” shall mean a third party to whom Licensee or its Affiliate
has granted a sublicense under the Licensed patents to make, use, sell, offer to
sell or import Licensed Products, beyond the mere right to purchase Licensed
Product from Licensee or its Affiliate.
1.16 “Valid Claim” shall mean a claim included among the issued and unexpired
Licensed Patents so long as such claim shall not have been irrevocably abandoned
or held invalid in an unappealable decision of a court or other authority of
competent jurisdiction.





--------------------------------------------------------------------------------



ARTICLE 2. GRANT OF LICENSE
2.1 License. MCGRI hereby grants LICENSEE and its Affiliates an exclusive right
and license under the Licensed Patents and Licensed Technology to make, use,
import, offer to sell and sell Licensed Products for the Field of Use in the
Licensed Territory during the term of this Agreement.
2.2 Sublicensing. Licensee and its Affiliates may sublicense to one or more
third parties the rights granted under this Agreement, subject to the prior
approval of MCGRI, not to be unreasonably withheld or delayed. If this Agreement
is terminated for any reason, any sublicenses granted shall remain in full force
and effect and be directly enforceable by MCGRI.
2.3 Retained License. MCGRI retains on behalf of itself, MCG, the Inventors and
any academic research collaborators, a royalty-free right and license to make
and use Licensed Products and to practice Licensed Technology for research and
educational purposes only.
2.4 No Implied License. The license and right granted in this Agreement shall
not be construed to confer any rights upon LICENSEE by implication, estoppel, or
otherwise as to any technology not specifically identified in this Agreement as
Licensed Patents or Licensed Technology.
2.5 Government Rights. The Licensed Patents, Licensed Technology, or portions
thereof may have been developed with financial or other assistance through
grants or contracts funded by the United States government. LICENSEE
acknowledges that in accordance with Public Law 96-517 and other statutes,
regulations, and Executive Orders as now exist or may be amended or enacted, the
United States government has certain rights in the Licensed Patents and Licensed
Technology. LICENSEE shall take all action necessary to enable MCGRI to satisfy
its obligations under any federal law relating to the Licensed Patents or
Licensed Technology.
2.6 Publications. MCGRI shall have the right to publish any information included
in the Licensed Patents subject to the provisions of this § 2.5 and Article 9.
MCGRI shall provide to Licensee copies of any proposed presentation or
publication or abstract disclosing information included in the Licensed Patents
prior to the submission of such documents. Proposed publications and abstracts
shall be supplied at least thirty (30) days in advance of submission to a
journal, editor, or third party. Licensee may request reasonable changes and/or
deletions be made in any proposed publication in order to protect the Licensed
Patents and Licensee’s confidential information. MCGRI (or any of its personnel)
will consider such changes but retains the sole right to determine whether such
changes or deletions will be made; but MCGRI agrees that it will honor (and will
cause its personnel to honor) Licensee’s reasonable requests to remove any
confidential information of Licensee included in any such public disclosure.
MCGRI agrees to delay such proposed public disclosure for up to ninety (90) days
and to use commercially reasonable efforts to cooperate in the filing of a U.S.
patent application as provided in Article 7 covering such subject matter prior
to public disclosure.
ARTICLE 3. DILIGENCE AND COMMERCIALIZATION
3.1 Licensee agrees to invest $500,000 toward the further development of
Licensed Products in the field of cancer therapy within eighteen (18) months
after the execution date of the Agreement. If Licensee fails to make the
required investment, and does not remedy that failure within sixty (60) days
after written notice to Licensee, MCGRI, as its sole and exclusive remedy for
such failure, may convert Licensee’s right and license in the Field of Use for
oncology to non-exclusive.




--------------------------------------------------------------------------------



3.2 Licensee agrees to provide to MCGRI an annual report regarding Licensee’s
(or its Affiliates’ or Sublicensees’) progress in other areas of Licensed
Product development (outside of cancer). MCGRI has the sole right to determine
if non-cancer areas are receiving due diligence in product development in
accordance with standards common to the industry, taking into account efficacy,
the competitiveness of alternative products in the marketplace, the patent and
other proprietary position of the Licensed Products, the likelihood of
regulatory approval given the regulatory structure involved, the profitability
of the Licensed Product and alternative products and all other relevant factors.
If Licensee has not met basic product development milestones, and does not
remedy that failure within sixty (60) days after written notice from MCGRI,
Licensee’s right and license in that area of the Field of Use (specifically,
infectious disease or diagnostics) will revert from exclusive to non-exclusive
for that specific application.
ARTICLE 4. CONSIDERATION FOR LICENSE
4.1 License Fee. As partial consideration for the license granted to LICENSEE
under this Agreement, LICENSEE shall pay MCGRI a license fee of One Hundred
Sixty Thousand Dollars ($160,000). The license fee shall be paid in two equal
installments of Eighty Thousand Dollars ($80,000). The first such installment
shall be due within sixty (60) days of signing this Agreement, and the second
installment shall be due no later than six (6) months after the first payment.
Licensee will issue to MCGRI twenty five thousand (25,000) shares of Licensee’s
common stock (such number of shares to be adjusted for any stock dividends,
combinations, splits, recapitalizations, and the like occurring after the
effective date of the Agreement), subject to execution and delivery by MCGRI of
a stock subscription agreement in the form of Exhibit B hereto. In regard to
Improvement technologies created after the signing of this Agreement, if
LICENSEE elects to include such technologies under this Agreement, there shall
be a one-time License Fee of Twenty Thousand Dollars ($20,000) per technology,
upon payment of which the new technology is considered part of this Agreement.
4.2 Sublicensing Fee. Licensee shall pay MCGRI twenty five percent (25%) of any
fees or payments or remuneration paid to LICENSEE by a Sublicensee in relation
to this License and for rights to all or part of the Licensed Patents (other
than research funding, equity, loans or patent costs or fee reimbursements).
Such percentage shall decrease five percent (5%) for each year of the term of
this Agreement in which Licensee expends at least Two Hundred Fifty Thousand
Dollars ($250,000) towards the development of Licensed Products, but not to go
below a floor of ten percent (10%).
4.3 Royalties. As partial consideration for the license granted to LICENSEE
under this Agreement, LICENSEE shall pay MCGRI the following royalties based on
the Net Selling Price of the applicable Licensed Products Sold by LICENSEE:
Therapeutics (cancer/non-cancer) 3%
Diagnostics 4%
Reagents/Lab Consumables 5%
Notwithstanding the foregoing, if Licensee is required to pay a royalty under a
patent license from any third party in order to sell a Licensed Product, then
Licensee may reduce the royalty otherwise payable to MCGRI on the Net Selling
Price of such Licensed Product by 50% of the royalty amounts paid to such third
party; provided, however, that in no event will the royalty payable to MCGRI
hereunder with respect to such Licensed Product be reduced by to less than 1.5%.
Royalties shall be payable on a Licensed Product-by-Licensed Product and
country-by-country basis from first commercial sale of a



--------------------------------------------------------------------------------



Licensed Product in a country until the expiration of the last to expire valid
claim of the Licensed Patents claiming the manufacture, use or sale of such
Licensed Product in such country.
4.4 Minimum Royalties. Prior to the first commercial sale of a Licensed Product,
Licensee shall pay to MCGRI an annual license fee equal to Twelve Thousand
Dollars ($12,000) per License Agreement Year, within sixty (60) days following
the end of each License Agreement Year. Following the first commercial sale of a
Licensed Product, within sixty (60) days after the end of each License Agreement
Year during the term of this Agreement thereafter, if earned royalties for such
License Agreement Year are less than Seventy Five Thousand Dollars ($75,000),
Licensee will pay to MCGRI a minimum annual royalty equal to the difference (if
any) between $75,000 and earned royalties for such year. For any partial year
for which a minimum annual royalty is due hereunder, the amount of such minimum
annual royalty shall be pro-rated based on a 365-day year.
4.5 Reimbursement for Patent Expenses. LICENSEE shall reimburse MCGRI for all
reasonable, documented out-of-pocket fees, costs, and expenses hereafter during
the term of this Agreement paid or incurred by MCGRI in filing, prosecuting, and
maintaining the Licensed Patents in the Licensed Territory. LICENSEE shall
provide such reimbursement for patent expenses within 30 days of receipt of the
itemized invoice.
4.6 Milestone Payments to MCGRI.
4.6.1 Within sixty (60) days of the first achievement by any Licensed Product of
the following milestone events, Licensee shall pay (or issue) to MCGRI the
indicated consideration:
4.6.1.1 IND Filing $15,000 and 5,000 shares of
Licensee’s common stock (as adjusted for any stock dividends, combinations,
splits, recapitalizations, and the like occurring after the effective date of
the Agreement)
4.6.1.2 Initiation of Phase II Clinical Trials $100,000
4.6.1.3 Completion of Phase III Clinical Trials $200,000
For clarity, each milestone payment above shall be due only once for a
particular disease category (e.g., cancer, HIV, transplant), regardless of the
number of molecules directed towards such disease category or the number of
indications pursued in a particular disease category.
4.6.1.4 Within sixty (60) days of the achievement by each Licensed Product of
the following milestone events, Licensee shall pay to MCGRI the indicated
amount:
4.6.1.5 NDA approval in U.S. $1,500,000
4.6.1.6 Marketing approval in another country $1,000,000
For clarity, each milestone payment indicated above shall be due each time the
milestone event is achieved by one or more Licensed Products.
ARTICLE 5. REPORTS AND PAYMENTS




--------------------------------------------------------------------------------



5.1 Within sixty (60) days of September 30, December 31, March 31, and June 30
of each year during the term of this Agreement, up to and including September
30, December 31, March 31 and June 30 following the termination or expiration of
this Agreement, LICENSEE shall render a written report to MCGRI setting forth
for the preceding calendar quarter, the following as may be applicable under the
royalty provisions hereof:
(a) the Net Selling Price of all Licensed Products Sold by LICENSEE, and its
Affiliates and Sublicensees under this Agreement; and
(b) the amount of royalty payable; and
(c) any other information reasonably necessary to show the basis on which such
royalty has been computed; and
(d) the title of the Licensed Patent(s), the Inventor(s), and the five digit MCG
code(s) for the Licensed Patent(s); and
(e) in case no payment is due for any calendar quarter hereunder, LICENSEE shall
so report.
5.2 Each royalty report shall be accompanied by the payment of all royalties due
for the quarter calendar year in question. Any minimum royalty payment due under
Article 4 shall accompany the report for the quarter ending on June 30 of the
applicable License Agreement Year.
5.3 All royalties shall be paid in United States funds collectible at one
hundred percent (100%) of face value in New York, New York, U.S.A. For purposes
of computing the royalty payment on Sales outside the United States, the royalty
payment hereunder shall first be determined in the foreign currency of the
country in which Licensed Products are Sold and then converted to United States
dollars at the spot rate published by the Wall Street Journal (U.S. edition) on
the last day of the quarter for which payment is due.
5.4 In high inflation countries where LICENSEE uses accounting treatment under
Statement of Financial Accounting Standards No. 52, Paragraph 11, or the
successor equivalent Standard, LICENSEE may for each such country at the end of
each quarter convert each month’s Sales in that quarter to United States dollars
by assuming all Sales in that month occurred on the last day of the month,
computing the collection date for that month’s Sales to United States dollars at
the forecasted exchange rate for that computed collection date; differences
between the forecasted exchange rate and the actual exchange rate are to be
corrected in the first quarter in which known.
5.5 If Licensed Products are Sold in a country in which conditions or legal
restrictions exist which prohibit remittance of United States dollars, LICENSEE
shall have the right and option to make the royalty payment for such country by
depositing the amount thereof in the currency of the country of Sale at
LICENSEE’s election, to MCGRI’s account in a bank designated by MCGRI in such
country.
5.6 Interest. Payments required under this Agreement shall, if overdue, bear
interest until payment at a per annum rate two percent (2%) above the prime rate
in effect at the Trust Company Bank in Atlanta, Georgia, on the due date. The
payment of such interest shall not foreclose MCGRI from exercising any other
rights it may have because any payment is late.
5.7 All payments and reports due under this Agreement shall be made in person or
via the United States mail or private carrier to the following address:
Office of Technology Transfer and Economic Development
Medical College of Georgia




--------------------------------------------------------------------------------



Attn: Associate Vice President of Technology Transfer & Economic Development
CA-2125
Medical College of Georgia
Augusta, Georgia 30912-9824
Facsimile: (706) 721-2917





--------------------------------------------------------------------------------



5.8 All payments should be made payable to: The Medical College of Georgia
Research Institute.
ARTICLE 6. RECORDS
6.1 Records of Sales. During the term of this Agreement and for a period of
three (3) years thereafter, LICENSEE shall keep at its principal place of
business true and accurate records of all Sales in accordance with general
accepted accounting principles in the respective country where such Sales occur
and in such form and manner so that all royalties owed to MCGRI may be readily
and accurately determined. LICENSEE shall furnish MCGRI copies of such records
upon MCGRI’s request, which shall not be made more often than once per License
Agreement Year.
6.2 Audit of Records. MCGRI shall have the right, from time to time at
reasonable times during normal business hours through an independent certified
public accountant, to examine the records of LICENSEE in order to verify the
calculation of any royalties payable under this Agreement. Such examination and
verification shall not occur more than once each License Agreement Year and the
calendar year immediately following termination of this Agreement. Unless
otherwise agreed in writing by LICENSEE, the fees and expenses of performing
such examination and verification shall be borne by MCGRI. If such examination
reveals an underpayment by LICENSEE of more than five percent (5%) for any
quarter examined, LICENSEE shall pay MCGRI the amount of such underpayment plus
interest and shall reimburse MCGRI for all expenses of the accountant performing
the examination.
ARTICLE 7. PATENT PROSECUTION
7.1 Prosecution and Maintenance of Licensed Patents. The prosecution and
maintenance of the Licensed Patents shall be the primary responsibility of MCGRI
using counsel reasonably acceptable to LICENSEE. MCGRI shall keep LICENSEE
informed as to all developments with respect to Licensed Patents, including by
providing LICENSEE, in a timely manner prior to their due date, with copies of
all official documents and correspondence relating to the prosecution,
maintenance, and validity of the Licensed Patents. LICENSEE shall be afforded
reasonable opportunities to advise MCGRI and cooperate with MCGRI in such
prosecution and maintenance. LICENSEE shall advise MCGRI in which countries
LICENSEE desires patents be filed, and MCGRI will comply with any such requests.
MCGRI shall not unreasonably withhold consent to amend any patent application to
include any claims related to Licensed Patents and/or Licensed Technology
reasonably requested by LICENSEE to protect the Licensed Products




--------------------------------------------------------------------------------



contemplated to be sold under this Agreement. If LICENSEE should fail to timely
make reimbursement for patent expenses incurred under this paragraph as required
in Article 4.5 of this Agreement, MCGRI shall have no further obligation to
prosecute or maintain the Licensed Patents. MCGRI shall not finally abandon
prosecution of any patent application without first notifying LICENSEE sixty
(60) days prior to any bar date, of MCGRI’s intention and reason therefore, and
providing LICENSEE with reasonable opportunity to assume responsibility for
prosecution, maintenance and associated costs of such Licensed Patents.
LICENSEE, upon ninety (90) days advance written notice to MCGRI, may advise
MCGRI that it no longer wishes to pay expenses for filing, prosecuting or
maintaining one or more Licensed Patents. MCGRI may, at its option, elect to pay
such expenses or permit such Licensed Patents to become abandoned or lapsed. If
MCGRI elects to pay such expenses, such patents shall not be subject to any
license granted to LICENSEE hereunder.
7.2 Extension of Licensed Patents. LICENSEE may request that MCGRI have the
normal term of any Licensed Patent extended or restored under a country’s
procedure of extending life for time lost in government regulatory approval
processes, and the expense of same shall be borne in accordance with the terms
of Article 4.5. LICENSEE shall assist MCGRI to take whatever action is necessary
to obtain such extension. In the case of such extension, royalties pursuant to
Article 4 hereof shall be payable until the end of the extended life of the
patent. In the event that LICENSEE does not elect to extend Licensed Patent(s),
MCGRI may, at its own expense, effect the extension of such Licensed Patent(s).
If MCGRI elects to pay such expenses, such extended Licensed Patents shall not
be subject to any license granted to LICENSEE hereunder.
ARTICLE 8. ABATEMENT OF INFRINGEMENT
8.1 Each party shall promptly inform the other party of any suspected
infringement of any Licensed Patents. During the term of this Agreement, MCGRI
and LICENSEE shall have the right to institute an action for infringement of the
Licensed Patents against any such third party in accordance with the following
and subject to the rights of any third parties granted licenses to practice the
Licensed Patents by MCGRI:
(a) If MCGRI and LICENSEE agree to institute suit jointly, the suit shall be
brought in both their names, the out-of-pocket costs thereof shall be borne
equally, and any recovery or settlement shall be shared equally. LICENSEE and
MCGRI shall agree upon the manner in which they shall exercise control over such
action. MCGRI may, if it so desires, also be represented by separate counsel of
its own selection. The fees for which counsel shall be paid by MCGRI;





--------------------------------------------------------------------------------



(b) In the absence of agreement to institute a suit jointly, MCGRI may institute
suit, and, at its option, name LICENSEE as a plaintiff. MCGRI shall bear the
entire cost of such litigation and shall be entitled to retain the entire amount
of any recovery or settlement; and
(c) In the absence of agreement to institute a suit jointly and if MCGRI
notifies LICENSEE that it has decided not to join in or institute a suit, as
provided in (a) or (b) above, LICENSEE may institute suit and, at its option,
name MCGRI as a plaintiff. LICENSEE shall bear the entire cost of such
litigation, including defending any counterclaims brought against MCGRI and
paying any judgments rendered against MCGRI, and shall be entitled to retain the
entire amount of any recovery or settlement.
8.2 Should either MCGRI or LICENSEE commence a suit under the provisions of this
Article and thereafter elect to abandon such suit, the abandoning party shall
give timely notice to the other party who may, if it so desires, continue
prosecution of such suit, provided that the sharing of expenses and any recovery
in such suit shall be as agreed upon between MCGRI and LICENSEE.
ARTICLE 9. CONFIDENTIALITY
9.1 LICENSEE shall not, without the express written consent of MCGRI, for any
reason or at any time either during or subsequent to the term of this Agreement
disclose any information contained in the Licensed Patents or Licensed
Technology or any other information pertaining to the Licensed Patents and
Licensed Technology (collectively referred to as “Proprietary Information”) to
third parties other than Affiliates and LICENSEE’s sublicensees. This obligation
of nondisclosure shall not extend to information:
(a) which LICENSEE can demonstrate through documentation to have been within
LICENSEE’s legitimate possession prior to the time of disclosure of such
information to LICENSEE by MCGRI, MCG, or the Inventors;
(b) which was in the public domain prior to disclosure by MCGRI, MCG, or the
Inventors, as evidenced by documents published prior to such disclosure;
(c) which, after disclosure by MCGRI, MCG, or the Inventors, comes into the
public domain through no fault of LICENSEE;
(d) which is disclosed to LICENSEE by a third party having legitimate possession
of the information and the unrestricted right to make such disclosure.
(e) which is required by a valid court order or law, in which case each party
would notify the other.
9.2 All reports provided to MCGRI pursuant to this Agreement shall be treated as
confidential information of Licensee and shall not be disclosed to any third
party without the prior written consent of Licensee. Except as expressly
provided herein, each party agrees not to disclose any terms of this Agreement
to any third party without the consent of the other party; provided, however,
that disclosures may be made as required by securities or other applicable laws,
or to actual or prospective investors or corporate partners, or to a party’s
accountants, attorneys, and other professional advisors.
9.3 Prior Agreements. The provisions of this Agreement supersede and shall be
substituted for any terms of any prior confidentiality agreement between
LICENSEE and MCGRI which are not consistent with this Agreement.
ARTICLE 10. MERCHANTABILITY AND EXCLUSION OF WARRANTIES




--------------------------------------------------------------------------------



10.1 LICENSEE possesses the necessary expertise and skill in the technical areas
in which the Licensed Products and Licensed Technology are involved to make, and
has made, its own evaluation of the capabilities, safety, utility, and
commercial application of the Licensed Patents and Licensed Technology.
ACCORDINGLY, to the best of MCGRI’s knowledge based on reasonable inquiry, MCGRI
represents and warrants that: (i) the execution, delivery, and performance of
this Agreement have been duly authorized by all necessary corporate action on
the part of MCGRI; (ii) MCGRI is the sole and exclusive owner of all right,
title, and interest in the Licensed Patents; (iii) it has the right to grant the
rights and licenses granted herein; (iv) it has not granted any third party any
license, right or interest in any of the Licensed Patents that is inconsistent
with the rights granted to Licensee herein and will not grant any third party
such a right during the term of this Agreement; and (v) there are no threatened
or pending actions, suits, investigations, claims, or proceedings in any way
relating to the Licensed Patents.
10.2 Except as expressly set forth in Section 10.1, MCGRI MAKES NO
REPRESENTATION OR WARRANTY OF ANY KIND WITH RESPECT TO THE LICENSED PATENTS OR
LICENSED TECHNOLOGY AND EXPRESSLY DISCLAIMS ANY WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE AND ANY OTHER IMPLIED WARRANTIES WITH RESPECT
TO THE CAPABILITIES, SAFETY, UTILITY, OR COMMERCIAL APPLICATION OF LICENSED
PATENTS OR LICENSED TECHNOLOGY.
ARTICLE 11. DAMAGES, INDEMNIFICATION, AND INSURANCE
11.1 NO LIABILITY. MCGRI shall not be liable to LICENSEE or LICENSEE’s customers
for special, incidental, indirect, or consequential damages resulting from
defects in the design, testing, labeling, manufacture, or other application of
Licensed Products manufactured, tested, designed, or Sold pursuant to this
Agreement.
11.2 Indemnification. LICENSEE shall defend, indemnify, and hold harmless the
Indemnitees from and against any and all loss, liability, expense, or damage
(including investigative costs, court costs and attorneys’ fees) Indemnitees may
suffer, pay, or incur as a result of claims, demands or actions brought by a
third party against any of the Indemnitees arising or alleged to arise by reason
of or in connection with any and all personal injury and property damage caused
or contributed to in whole or in part by LICENSEE’s manufacture, testing,
design, use, sale, or labeling of any Licensed Products, or the practice of any
Licensed Patents, except, in each case, to the extent such claims, demands or
actions result from the gross negligence or willful misconduct of any Indemnitee
or the breach by MCGRI of any warranty, representation, covenant or agreement
made by MCGRI in this Agreement. LICENSEE’s obligations under this Article shall
survive the expiration or termination of this Agreement for any reason.
11.3 Insurance. Without limiting LICENSEE’s indemnity obligations under the
preceding paragraph, LICENSEE shall maintain throughout the term of this
Agreement and for ten (10) years thereafter a liability insurance policy which:
(a) insures Indemnitees for all claims, damages, and actions mentioned in
Article 10.1 of this Agreement;
(b) includes a contractual endorsement providing coverage for all liability
which may be incurred by Indemnitees in connection with this Agreement;
(c) requires the insurance carrier to provide MCGRI with no less than thirty
(30) days written notice of any change in the terms or coverage of the policy or
its cancellation; and
(d) prior to the initiation of the first clinical trial involving a Licensed
Product, provides product liability coverage in an amount no less than two
million dollars ($2,000,000) per



--------------------------------------------------------------------------------



occurrence for bodily injury and one million dollars ($1,000,000) per occurrence
for property damage, subject to a reasonable aggregate amount.
11.4 Notice of Claims. LICENSEE shall promptly notify MCGRI of all claims
involving the Indemnitees and will advise MCGRI of the policy amounts that might
be needed to defend and pay any such claims.
ARTICLE 12. TERM AND TERMINATION
12.1 Term. Unless sooner terminated as otherwise provided in this Agreement, the
term of this Agreement shall commence on the date hereof and shall continue
until the date of expiration of the last to expire of the Licensed Patents,
including any renewals or extensions thereof.
12.2 Termination. MCGRI shall have the right to terminate this Agreement upon
the occurrence of any one or more of the following events:
(a) failure of LICENSEE to make any two payments consecutive required pursuant
to this Agreement when due; or
(b) failure of LICENSEE to render reports to MCGRI as required by this
Agreement; or





--------------------------------------------------------------------------------



(c) failure of LICENSEE to notify MCGRI of intent to file bankruptcy as set
forth in Article 12.3 below;
(d) the insolvency of LICENSEE; or
(e) the institution of any proceeding by LICENSEE under any bankruptcy,
insolvency, or moratorium law; or
(f) any assignment by LICENSEE of substantially all of its assets for the
benefit of creditors; or
(g) placement of LICENSEE’s assets in the hands of a trustee or a receiver
unless the receivership or trust is dissolved within thirty (30) days
thereafter; or
(h) the breach of any other material term of this Agreement.
12.3 Notice of Bankruptcy. The LICENSEE must inform MCGRI of its intention to
file a voluntary petition in bankruptcy or of another’s intention to file an
involuntary petition in bankruptcy to be received at least thirty (30) days
prior to filing such a petition. A party’s filing without conforming to this
requirement shall be deemed a material, pre-petition incurable breach.
12.4 Exercise. MCGRI may exercise its right of termination by giving LICENSEE,
its trustees or receivers or assigns, thirty (30) days prior written notice of
MCGRI’s election to terminate. Upon the expiration of such period, this
Agreement shall automatically terminate unless the LICENSEE has cured the
breach. Such notice and termination shall not prejudice MCGRI’s right to receive
royalties or other sums due hereunder and shall not prejudice any cause of
action of claim of MCGRI accrued or to accrue on account of any breach or
default by LICENSEE.
12.5 Failure to Enforce. The failure of MCGRI at any time, or for any period of
time, to enforce any of the provisions of this Agreement shall not be construed
as a waiver of such provisions or as a waiver of the right of MCGRI thereafter
to enforce each and every such provision.
12.6 Termination by LICENSEE. LICENSEE shall have the right to terminate this
Agreement upon the occurrence the breach of a material term of this Agreement by
MCGRI. In addition, LICENSEE may, upon sixty (60) days written notice to MCGRI,
terminate this Agreement by doing all of the following: ceasing to make, have
made, use, import, sell and offer for sale all Licensed Products; returning any
confidential materials provided to Licensee by MCGRI in connection with this
Agreement; paying all amounts owed to MCGRI under this Agreement, up to the date
of termination.
12.7 Exercise. LICENSEE may exercise its right of termination based upon a
material breach of this Agreement by MCGRI by giving MCGRI thirty (30) days
prior written notice of LICENSEE’s election to terminate. Upon the expiration of
such period, this Agreement shall automatically terminate unless MCGRI has cured
the breach. Such notice and termination shall not prejudice LICENSEE’s right to
pursue any other remedies available to LICENSEE at law.





--------------------------------------------------------------------------------



12.8 Effect. In the event this Agreement is terminated for any reason
whatsoever, LICENSEE shall return, or at MCGRI’s direction destroy, all plans,
drawings, papers, notes, writings and other documents, samples, organisms,
biological materials and models pertaining to the Licensed Patents and Licensed
Technology, retaining no copies, and shall refrain from using or publishing any
portion of the Licensed Patents or Licensed Technology as provided in Article 8
of this Agreement. Upon termination of this Agreement, LICENSEE shall cease
manufacturing, processing, producing, using, Selling, or distributing Licensed
Products; provided, however, that LICENSEE may continue to Sell in the ordinary
course of business for a period of one (1) year reasonable quantities of
Licensed Products which are fully manufactured and in LICENSEE’s normal
inventory at the date of termination if (a) all monetary obligations of LICENSEE
to MCGRI have been satisfied and (b) royalties on such sales are paid to MCGRI
in the amounts and in the manner’ provided in this Agreement. The provisions of
Articles 9, 10, and 11 of this Agreement shall remain in full force and effect
notwithstanding the termination of this Agreement.
ARTICLE 13. ASSIGNMENT
This Agreement is dependent upon the special relationship between the parties
and the special knowledge and unique skills of the LICENSEE. Therefore, LICENSEE
shall not grant, transfer, convey, or otherwise assign any of its rights or
delegate any of its obligations under this Agreement without the prior written
consent of MCGRI, except that Licensee may assign this Agreement without the
prior written consent of MCGRI, to any Affiliate, or in connection with the
transfer or sale of all or substantially all of Licensee’s business to which
this Agreement relates to a third party, whether by merger, sale of stock, sale
of assets or otherwise. This Agreement shall be assignable by MCGRI to MCG, or
any other nonprofit corporation which promotes the education or research
purposes of MCG.
ARTICLE 14. MISCELLANEOUS
14.1 Export Controls. LICENSEE acknowledges that MCGRI is subject to United
States laws and regulations controlling the export of technical data, computer
software, laboratory prototypes, and other commodities and that MCGRI’s
obligations under this Agreement are contingent upon compliance with applicable
United States export laws and regulations. The transfer of technical data and
commodities may require a license from the cognizant agency of the United States
government or written assurances by LICENSEE that LICENSEE shall not export data
or commodities to certain foreign countries without the prior approval of
certain United States agencies. MCGRI neither represents that an export license
shall not be required nor that, if required, such export license shall issue.
14.2 Legal Compliance. LICENSEE shall comply with all laws and regulations
applicable to its manufacture, processing, producing, use, Selling, or
distributing of Licensed Products.
14.3 Independent Contractor. LICENSEE’s relationship to MCGRI shall be that of a
licensee only. LICENSEE shall not be the agent of MCGRI and shall have no
authority to act for or on behalf of MCGRI in any matter. Persons retained by
LICENSEE as employees or agents shall not by reason thereof be deemed to be
employees or agents of MCGRI.




--------------------------------------------------------------------------------



14.4 Patent Marking. LICENSEE shall mark Licensed Products Sold in the United
States with United States patent numbers. Licensed Products manufactured or Sold
in other countries shall be marked in compliance with the intellectual property
laws in force in such foreign countries.
14.5 Use of Names. LICENSEE shall obtain the prior written approval of MCGRI,
MCG, or the Inventors prior to making use of their names for any commercial
purpose.
14.6 Place of Execution. This Agreement and any subsequent modifications or
amendments hereto shall be deemed to have been executed in the State of Georgia,
U.S.A. This Agreement shall not become effective or binding upon MCGRI until
signed on its behalf by its Executive Director in the State of Georgia, U.S.A.
14.7 Governing Law. This Agreement and all amendments, modifications,
alterations, or supplements hereto, and the rights of the parties hereunder,
shall be construed under and governed by the laws of the State of Georgia and
the United States of America. Only courts in the State of Georgia, U.S.A., shall
have jurisdiction to hear and decide any controversy or claim between the
parties arising under or relating to this Agreement.
14.8 Entire Agreement. This Agreement constitutes the entire agreement between
MCGRI and LICENSEE with respect to the subject matter hereof and shall not be
modified, amended or terminated except as herein provided or except by another
agreement in writing executed by the parties hereto.
14.9 Severability. All rights and restrictions contained herein may be exercised
and shall be applicable and binding only to the extent that they do not violate
any applicable laws and are intended to be limited to the extent necessary so
that they will not render this Agreement illegal, invalid or unenforceable. If
any provision or portion of any provision of this Agreement not essential to the
commercial purpose of this Agreement shall be held to be illegal, invalid or
unenforceable by a court of competent jurisdiction, it is the intention of the
parties that the remaining provisions or portions thereof shall constitute their
agreement with respect to the subject matter hereof, and all such remaining
provisions or portions thereof shall remain in full force and effect. To the
extent legally permissible, any illegal, invalid or unenforceable provision of
this Agreement shall be replaced by a valid provision which will implement the
commercial purpose of the illegal, invalid or unenforceable provision. In the
event that any provision essential to the commercial purpose of this Agreement
is held to be illegal, invalid or




--------------------------------------------------------------------------------



unenforceable and cannot be replaced by a valid provision which will implement
the commercial purpose of this Agreement, this Agreement and the rights granted
herein shall terminate.
14.10 Force Majeure. Any delays in, or failure of, performance of any party to
this Agreement shall not constitute default hereunder, or give rise to any claim
for damages, if and to the extent caused by occurrences beyond the control of
the party affected, including, but not limited to, acts of God, strikes or other
work stoppages; civil disturbances, fires, floods, explosions, riots, war,
rebellion, sabotage, acts of governmental authority or failure of governmental
authority to issue licenses or approvals which may be required.
ARTICLE 15. NOTICES
All notices, statements, and reports required or contemplated herein by one
party to the other shall be in writing and shall be deemed to have been given
upon delivery in person or upon the expiration of five (5) days after deposit in
a lawful mail depository in the country of residence of the party giving the
notice, registered or certified airmail postage prepaid, and addressed as
follows:
If to MCGRI:
Associate Vice President
Office of Technology Transfer & Economic Development
Medical College of Georgia Research Institute, Inc.
CA-2125
Medical College of Georgia
Augusta, Georgia 30912-9824
Facsimile: (706) 721-2917
With a copy to: Legal Advisor
Medical College of Georgia Research Institute, Inc.
CJ-3301
Medical College of Georgia
Augusta, Georgia 30912-4810
Facsimile: (706) 721-7603
If to LICENSEE: NewLink Genetics Corporation
Chief Medical Officer
2901 South Loop Dr, Suite 3900




--------------------------------------------------------------------------------



 
Ames, IA 50010
Facsimile: (515) 296-5557
Either party hereto may change the address to which notices to such party are to
be sent by giving notice to the other party at the address and in the manner
provided above. Any notice herein required or permitted to be given may be
given, in addition to the manner set forth above, by telex, facsimile or cable,
provided that the party giving such notice obtains acknowledgement by telex,
facsimile or cable that such notice has been received by the party to be
notified. Notice made in this manner shall be deemed to have been given when
such acknowledgement has been transmitted.
IN WITNESS WHEREOF, MCGRI and LICENSEE have caused this Agreement to be signed
by their duly authorized representatives as of the day and year indicated below.
MEDICAL COLLEGE OF GEORGIA 
RESEARCH INSTITUTE, INC.
By: /s/ Betty Aldridge
Name: Betty Aldridge
Title: Executive Director


LICENSEE:
NEWLINK GENETICS CORPORATION
By: /s/ Nicholas Vahanian
Name: Nicholas Vahanian
Title: Chief Medical and Operations Officer









--------------------------------------------------------------------------------



EXHIBIT A
LICENSED PATENTS
Case # 007-98 “Regulation of T-Cell Mediated Immunity by Tryptophan”
U.S. Patent No. 6,451,840
Inventors: D. Munn and A. Mellor
Case # 007-98 Div 1 “Regulation of T-Cell Medicated Immunity by Tryptophan”
U.S. Patent No. 6,482,416
Inventors: D. Munn and A. Mellor
Case # 007-98 Div 2  “Regulation of T-Cell Medicated Immunity by Tryptophan”
U.S. Non-Provisional/Regular Patent Application # 10/112,362
Inventors: D. Munn and A. Mellor
Case # 011-98 “High Affinity Tryptophan Transporter”
U.S. Patent No. 6,395,876
Inventors: D. Munn and A. Mellor
Case # 011-02 “Antigen-Presenting Cell Populations and Their Use as Reagents for
Enhancing or Reducing Immune Tolerance”
U.S. Non-Provisional/Regular Patent Application 10/121,909
Inventors: D. Munn and A. Mellor
Case # 003-03 “Chemokine Receptor Antagonists as Therapeutic Agents”
U.S. Non-Provisional/Regular Patent Application # 10/660,131
Inventors: D. Munn, A. Mellor and S. Peiper
Case # 009-03 “Regulation of T Cell-Mediated Immunity by D Isomers of Inhibitors
of Indoleamine-2,3 -Dioxygenase
U.S. Provisional Patent Application 60/459,489
Inventors: D. Munn and A. Mellor




--------------------------------------------------------------------------------



EXHIBIT B
STOCK SUBSCRIPTION AGREEMENT
This Stock Subscription Agreement (the “Agreement”) is made as of the 13 day of
September, 2005, by and between NewLink Genetics Corporation, a Delaware
corporation (the “Company”), and Medical College of Georgia Research
Institution, Inc., a nonprofit Georgia corporation (“Purchaser”).
W I T N E S S E T H:
WHEREAS, pursuant to the terms of the License Agreement, dated this date,
between the Company and the Purchaser (the “License Agreement”), the Company has
agreed to issue and sell to Purchaser, and Purchaser desires to acquire,
twenty-five thousand (25,000) shares of Common Stock (the “Common Stock”) of the
Company.
NOW, THEREFORE, IT IS AGREED between the parties as follows:
1. Purchase and Sale; Closing.
(a) For and in consideration of the license granted pursuant to the License
Agreement, Purchaser hereby agrees to Purchase from the Company and the Company
agrees to issue and sell to Purchaser twenty-five thousand (25,000) shares of
Common Stock (the “Shares”).
(b) The Company delivers herewith to Purchaser a certificate registered in
Purchaser’s name representing the number of Shares purchased hereunder.
Purchaser and the Company agree that the value of the Shares is $85,000 ($3.40
per share).
2. Representations and Warranties of the Purchaser.
Purchaser hereby represents and warrants to the Company as follows:
(a) Purchaser is aware that the Shares to be issued to Purchaser by the Company
pursuant to this Agreement have not been registered under the Securities Act of
1933, as amended (the “Act”), and that the Shares are deemed to constitute
“restricted securities” under Rule 144 promulgated under the Act.
(b) Purchaser is obtaining the Shares for Purchaser’s own account and Purchaser
has no present intention of distributing or selling said Shares except as
permitted under the Act and applicable state securities laws. Purchaser does not
have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participations to such person or to any third person
with respect to any of the Shares and Purchaser knows of no public solicitation
or advertisement of any offer in connection with the Shares. Purchaser
represents that Purchaser has full power and authority to enter into this
Agreement.
(c) Purchaser is aware that the purchase of the Shares involves a high degree of
risk. Purchaser acknowledges that Purchaser is able to fend for itself, can bear
the economic risk of such investment, and has sufficient knowledge and
experience in business and financial matters that Purchaser is capable of
evaluating the Company, its proposed activities and the risks and merits of the
investment in the Shares. Purchaser has the ability to accept the high risk and
lack of liquidity inherent in this type of investment.
(d) Purchaser understands that the exemption from registration under Rule 144
will not be available for at least two years from the date of receipt of the
Shares unless at least one year from the date of receipt (i) a public trading
market then exists for the Common Stock of the Company, (ii) adequate
information concerning the Company is then available to the public, and (iii)
other terms and conditions of Rule 144 are complied with; and that any sale of
the Shares may be made only in limited amounts in accordance with such terms and
conditions and that after ninety days after the Company becomes subject to the
reporting requirements of Section 13 or 15(d) of the Securities Exchange Act of
1934, the Shares may be resold by persons other than affiliates in reliance on
Rule 144 without compliance with paragraphs (c), (d), (e) and (h) thereof, and
by affiliates without compliance with paragraph (d) thereof.
(e) Purchaser is familiar with the Company, the nature of its business, its
financial prospects and the merits and risks of an investment in the Company,
and has the capacity to protect Purchaser’s own interests. Purchaser has been
provided with the Company’s financial statements and executive summary and has
had an opportunity to discuss the Company’s business, management and financial
affairs with directors, officers and management of the Company. Purchaser has
also had the opportunity to ask



--------------------------------------------------------------------------------



questions of, and receive answers from the Company and its management regarding
the terms and conditions of this investment.
(g) Purchaser is an “accredited investor” as defined in Rule 501 under the Act.


3. Restrictive Legends.
All certificates representing the Shares shall have endorsed thereon the
following legends:
(a) “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND THUS MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER APPLICABLE
FEDERAL OR STATE SECURITIES LAWS, OR UNLESS THE COMPANY IS FURNISHED WITH AN
OPINION OF COUNSEL ACCEPTABLE TO IT THAT AN EXEMPTION FROM SUCH REGISTRATION IS
AVAILABLE.”
(b) “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A RIGHT OF FIRST
REFUSAL OPTION IN FAVOR OF THE CORPORATION AND/OR ITS ASSIGNEE(S), AS PROVIDED
IN THE BYLAWS OF THE CORPORATION.”
(c) Any legend required to be placed thereon by appropriate state Blue Sky
officials.
4. Restrictions on Transfer.
(a) Without in any way limiting the foregoing, Purchaser further agrees that
Purchaser shall in no event make any disposition of all or any portion of the
Shares which Purchaser is being issued unless and until: (i) there is then in
effect a registration statement under the Act covering such proposed disposition
and such disposition is made in accordance with said registration statement;
(ii) such disposition is made in accordance with the provisions of the Company’s
Bylaws, (iii) Purchaser shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, and (iv) if reasonably
requested by the Company, such Purchaser shall have furnished the Company with
an opinion of counsel, reasonably satisfactory to the Company, that such
disposition will not require registration of such shares under the Act. It is
agreed that the Company will not require opinions of counsel for transactions
made pursuant to Rule 144 except in unusual circumstances.
(b) Purchaser hereby agrees that for a period of 180 days following the
effective date of the first registration statement of the Company covering
Common Stock (or other securities) to be sold on its behalf in an underwritten
public offering, Purchaser shall not, to the extent requested by the Company and
any underwriter, sell or otherwise transfer or dispose of (other than to donees
who agree to be similarly bound) any Common Stock of the Company held by
Purchaser at any time during such period except Common Stock included in such
registration.
(c) In order to enforce the foregoing covenant, the Company may impose
stop-transfer instructions with respect to the Common Stock held by Purchaser
(and the shares or securities of every other person subject to the foregoing
restriction) until the end of such period.
(d) The Company shall not be required (i) to transfer on its books any Shares
which shall have been sold or transferred in violation of any of the provisions
set forth in this Bylaws or (ii) to treat as owner of such Shares or to accord
the right to vote as such owner or to pay dividends to any transferee to whom
such Shares shall have been so transferred.
5. Miscellaneous.
(a) The parties agree to execute such further instruments and to take such
further action as may reasonably be necessary to carry out the intent of this
Agreement.
(b) Unless otherwise provided, any notice or other communications required or
permitted under this Agreement shall be given in writing and shall be mailed by
United States first class mail, postage prepaid, sent by facsimile or delivered
personally by hand or by a nationally recognized courier addressed to the party
to be notified at the address or facsimile number indicated for such person on
the signature page hereof, or at such other address or such facsimile number as
such party may designate by ten (10)



--------------------------------------------------------------------------------



days’ advance written notice to the other parties hereto. All such notices and
other written communications shall be effective on the date of mailing,
confirmed facsimile transfer or delivery.
(c) This Agreement shall be governed by the laws of the State of Iowa and
interpreted and determined in accordance with the laws of the State of Iowa, as
such laws are applied by Iowa courts to contracts made and to be performed
entirely in Iowa by residents of that state.
(d) This Agreement shall inure to the benefit of the successors and assigns of
the Company and, subject to the restrictions on transfer herein set forth, shall
be binding upon Purchaser, his or her heirs, executors, administrators,
successors and assigns.
(e) This Agreement constitutes the full and entire understanding and agreement
of the parties with respect to the subject matter hereof and no party shall be
liable or bound to any other in any manner by any representations, warranties,
covenants and agreements except as specifically set forth herein.
(f) The warranties, representations and covenants of the Purchaser contained in
or made pursuant to this Agreement shall survive the execution and delivery of
this Agreement and the Closing.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
NewLink Genetics Corporation
By: /s/ Nicholas N. Vahanian_______
Title: Chief Medical &amp; Operations Officer ________________________________
Address: 2901 S. Loop Drive #3900__
Ames, IA 50010__________________
Facsimile No.: (515) 296-5557______




Purchaser:


Medical College of Georgia Research Institution, Inc.


By: /s/ Betty Aldridge_____________
Title: Executive Director, MCG Research Institute
Address: CA-2125, 1120 15th Street__
Augusta, GA 30901_______________
Facsimile No.: 706/721-2917________

